Order filed, April 10, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00191-CV
                                 ____________

  JOHN BRAN A/K/A ROY GORDON NESBITT A/K/A MIGUEL BRAN
          D/B/A BRAN CONSTRUCTION LLC, Appellant

                                            V.

           VISHAKH MANTRI AND SHUBHA MANTRI, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-252907


                                     ORDER

      The reporter’s record in this case was due April 3, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Rhonda Colgin, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Christopher, Wise and Zimmerer.